     Case 3:15-cv-00492-MMD-CLB Document 82 Filed 05/21/20 Page 1 of 1


1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     ALEX MARQUEZ,                                   Case No. 3:15-cv-00492-MMD-CLB

10                                Petitioner,                       ORDER
            v.
11
      E.K. MCDANIEL, et al.,
12
                               Respondents.
13

14         Before the Court is Respondents' motion for extension of time (first request) (ECF

15   No. 81). The Court finds that good cause exists to grant the motion.

16         It is therefore ordered that Respondents motion for extension of time (first request)

17   (ECF No. 81) is granted. Respondents will have up to and including August 20, 2020, to

18   file an answer to the first amended petition (ECF No. 14).

19         DATED THIS 21st day of May 2020

20

21
                                                MIRANDA M. DU
22                                              CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
